Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 7 October 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Oct: 7. 1792.

You are surprized no doubt that the letters which came to Charlottesville for you in the last mail of September, did not return to Richmond by the same post to be forwarded to Philada. I am much afraid that the detention may have caused you some trouble. The packet was sent up to Monto. improperly, by the postmaster as he must have been acquainted with your departure: it arrived when I was out, was put aside and forgotten untill the day after the mail-carrier had passed on his return from Staunton, when I was first informed of its being in the house.
I am grieved to inform you of the recurrence of little Annes disease: the symptoms are somewhat different from those of the first attack, not so strongly indicative of worms, rather demonstrating a general debility of the Alimentary Canal. This variation does not diminish our uneasiness as such a weakness is apt to grow into a constitutional vice. With the same want of appetite, and excessive thirst she has more frequent vomitings and a much lower pulse, with discharges, at intervals not too short, of the little food she takes in a crude and wholly undigested state. Gilmer depends entirely on the Tincture of Bark and Black snake-root which I fear the constancy of her fever will prevent our giving in sufficient quantity.
The Dr. has just set out from here with Mrs. Gilmer for Castlehill. He is in good health and spirits again. Colo. Monroe began his journey on the 5. inst.
I can give you no account of the effects of the frost at Poplar-forest but we may expect the worst as from what I can learn the destruction is general. I have some hope that the crop was forward there. The frost has been severe on this mountain, as high as the lower Roundaboutwalk: a few leaves of the sweet-potatoe have felt it in the Garden but it has been very slight as yet on the Summit. I am Sir your most aff. friend & hble Servt.
Th: M. Randolph Jr.

Diary
 
 


M. at Sunrise or afew minutes after
E.
Between 3 & 4.
 


Oct. 1.
 65.f.
 72.
 flying clouds. Rain with Th: & Light.


2.
47.f. Wind N.W. Frost.
46.
at 10 oClock at night.
Calm.


3.
47.f. Severe frost
56.



4.
55. Hazy.
62.

 


5.
50.
56.

 


6.
58.
59.

 


7.
53.


 


